Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because 12, 26, and 48 in Fig. 2 are not clearly pointed out.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Gribtsov (US 2022/0038799 A1) in view of Zinna (US 4030563).
Regarding Claim 1, Gribtsov (US 2022/0038799 A1) discloses a weather resistant smart speaker comprising: 
a housing (100, Fig. 3-15) having walls each side wall having an outer and an inner surface (External wall 108 has an outer and inner surface, Figs. 3-15), a bottom panel (Round bottom base cover 110, Fig. 9-11) and a top panel having an outer and inner surface (Lid top cover 102 has an outer and inner surface, Figs. 3-15); 
wherein the top panel (Lid top cover 102, Figs. 3-15) is mounted via a hinge mechanism (104, Figs 1-2, 4-5, 7-15) to the top of the housing; 
wherein an aperture (Cavities of 106, Figs. 3-15) is provided in each of the side panels of the housing (100, Fig. 3-15) and each of said apertures being covered by a mesh cover (Cavities of 108 are not aligned with the internal wall 106 cavities and thereby creates a mesh cover, See Abstract, Lines 7-12, Figs. 3-15).
Gribtsov fails to disclose the shape of the housing and the panel shape properties that follow; that is, an acoustic cube comprising:
a housing having the four equally sized square side walls, a square bottom panel and matching square top panel; 
a first sound dampening pad mounted on the inner surface of the top panel; 
and a second sound dampening pad mounted on the inner surface of the bottom panel.
However, Zinna (US 4030563) discloses an acoustic cube (cube-like speaker system 10, Fig. 1-2) comprising: 
a housing (Speaker system 10 or alternative housing 30, Fig. 1-3) having four equally sized square side walls (Speakers 12-15 create the side wall surfaces of a cube Fig. 1-3), a square top panel (Top panel 18 is inherently a square due to the cubic configuration, Col. 2, Lines 30-35, Fig. 1-2) having an outer and inner surface (Outer and inner surfaces are inherent to top panel 18);
Although Zinna, fails to disclose a square bottom panel; a first sound dampening pad mounted on the inner surface of the top panel; and a second sound dampening pad mounted on the inner surface of the bottom panel; they disclose an additional embodiment with housing 30 that has an “insulation pad positioned between the tops surfaces of each speaker… and the top circular surface 32, and between the bottom surface of each speaker … and the bottom circular surface 34” (Col 3. Lines 12-18). 
Gribtsov and Zinna are in similar fields of acoustic enclosures. Modifying Gribtsov with the teachings of Zinna would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have changed the shape of the speaker enclosure, for example to a cube with four equally sized square walls and a square bottom panel and a matching square top panel, in order to fit the dimensions of a particular speaker (Gribtsov Para. 0029). Furthermore, modifying Gribtsov with the teachings of Zinna would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have used sound dampening pads instead of insulating pads mounted on the inner surface of the top panel and bottom panel in order to radiate sound outwards of the enclosure instead of insulating the sound in the upwards and downwards direction.
Regarding Claim 5, Gribtsov as modified by Zinna, discloses all the limitations introduced in parent Claim 1 and fails to disclose the first and second sound dampening pads are foam rubber; however, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used foam rubber for the dampening pads, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice (In re Leshin, 125 USPQ 416) because foam rubber is commonly used as a dampening material.
Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Gribtsov (US 2022/0038799 A1) in view of Zinna (US 4030563) and further in view of Hu et al. (CN 112273822 A).
Regarding Claim 2, Gribtsov as modified by Zinna, discloses all the limitations introduced in parent Claim 1 and fails to disclose the housing is mounted upon a plurality of wheels.
However, Hu et al. teaches the housing (Draw bar body 1, Figs. 1-4, 6-7) is mounted upon a plurality of wheels (Casters 4, Figs. 1-4, 6-7). Gribtsov, Zinna, and Hu et al. are in similar fields utilizing acoustic enclosures. Further modifying Gribtsov as modified by Zinna with Hu et al. would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have attached a plurality of wheels to the housing for convenience of portability. 
Regarding Claim 3, Gribtsov as modified by Zinna, discloses all the limitations introduced in parent Claim 1 and Claim 2. Gribtsov as modified by Zinna and further modified by Hu et al. discloses the acoustic cube of Claim 2, wherein the wheels are caster wheels (Casters 4, Figs. 1-4, 6-7).
Regarding Claim 4, Gribtsov as modified by Zinna, discloses all the limitations introduced in parent Claim 1 and fails discloses the acoustic cube of Claim 1, wherein a latch mechanism is provided for holding the top panel in a closed position.
However, Hu et al. teaches a latch mechanism (13, Figs. 1-4, 6-7) is provided for holding the top panel (Second shell 1b. Figs. 1-4, 6-7) in a closed position. Gribtsov, Zinna, and Hu et al. are in similar fields utilizing acoustic enclosures. Further modifying Gribtsov as modified by Zinna with Hu et al. would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide a latch mechanism for holding the top panel in a closed position because the panel member may need to be secured.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: He (CN 212969963 U) teaches a portable sound box with a backpack structure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER B OLSON whose telephone number is (571)272-3041. The examiner can normally be reached Monday - Friday, 8:00am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michelle Iacoletti can be reached on (571) 270 5789. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER B. OLSON/Examiner, Art Unit 4185                                                                                                                                                                                                        
/SHAWKI S ISMAIL/Supervisory Patent Examiner, Art Unit 2837